         5:18-bk-71902 Doc#: 51 Filed: 01/10/19 Entered: 01/10/19 23:47:53 Page 1 of 3
                                      United States Bankruptcy Court
                                      Western District of Arkansas
In re:                                                                                  Case No. 18-71902-btb
Jason Michael Buschlen                                                                  Chapter 7
Kyra Anne Buschlen
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0861-5           User: tanya                  Page 1 of 2                   Date Rcvd: Jan 08, 2019
                               Form ID: ncont341            Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 10, 2019.
db/jdb          Jason Michael Buschlen,     Kyra Anne Buschlen,    305 NW Tall Oaks Ave,
                 Bentonville, AR 72712-4489
4939025         Arkansas Department of Finance and Admin,      Legal Counsel RM 2380,    PO Box 3493,
                 Little Rock, AR 72203-3493
4939026         Barclay Card Services,     PO Box 60517,    City of Industry, CA 91716-0517
4939027         Baylor, Scott & White,     4708 Alliance Blvd,    Plano, TX 75093-5340
4939028         Bentonville Ambulance Services,     800 SW A St,    Bentonville, AR 72712-6225
4939032         Cenlar, FSB,    425 Phillips Blvd,    Ewing, NJ 08618-1430
4939033         Chase Cardmember Services,     PO Box 94014,    Palatine, IL 60094-4014
4939034         Citi Bank,    PO Box 6077,    Sioux Falls, SD 57117-6077
4957111        +Cornerstone Home Lending, Inc.,     c/o Cenlar, FSB,    425 Phillips Blvd.,    Ewing, NJ 08618-1430
4939035         Cornerstone Mortgage,    PO Box 77404,     Ewing, NJ 08628-6404
4939036         Educational Credit Management,     PO Box 16408,    Saint Paul, MN 55116-0408
4952742         Educational Credit Management Corporation,      P.O. Box 16408,   St. Paul, MN 55116-0408
4939038         Hazelden Betty Ford,    PO Box 860188,     Minneapolis, MN 55486-0188
4939039         Mark Zweig, Inc.,    427 N College Ave,     Fayetteville, AR 72701-4234
4939040         Mercy Rogers,    PO Box 505388,    Saint Louis, MO 63150-5388
4939041         Mercy Virtual Office,    1730 E Portland St,     Springfield, MO 65804-1311
4939044         NW Medical Center,    c/o PASI,    PO Box 188,    Brentwood, TN 37024-0188
4962829        +PRIORITY INSURANCE,    PO BOX 5849,    NLR, AR 72119-5849
4939045        +Pharmerica,    1900 S Sunset St Unit 1-A,     Longmont, CO 80501-6599
4939047         Professional Account Services,     PO Box 188,    Brentwood, TN 37024-0188
4939051         RSS Financial,    PO Box 852039,    Richardson, TX 75085-2039
4939048         Radiology Associates, PA,     PO Box 7545,    Little Rock, AR 72217-7545
4939049         Resurgent Capital Funding,     PO Box 10587,    Greenville, SC 29603-0587
4939052         Russ Physical Therapy,     1002 Westpark Dr Ste 6,    Bentonville, AR 72712-4283
4939053         Simmons Bank,    PO Box 7009,    Pine Bluff, AR 71611-7009
4939055         William F. Clark,    Davis, Clark, Butt, Carithers & Taylor,,     PO Box 1688,
                 Fayetteville, AR 72702-1688
4951567        +William F. Clark,    P.O. Box 1688,    Fayetteville, AR 72702-1688

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4943880         E-mail/Text: dena.wood@dfa.arkansas.gov Jan 09 2019 00:42:26
                 Arkansas Department of Finance and Admin.,     Legal Counsel Room 2380,    P O Box 1272,
                 Little Rock, AR 72203-1272
4939029         E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Jan 09 2019 00:50:46
                 Capital One Auto Finance,    PO Box 60511,   City of Industry, CA 91716-0511
4945214        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Jan 09 2019 00:50:46
                 Capital One Auto Finance, a division of Capital On,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
4940321        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Jan 09 2019 00:51:12
                 Capital One Auto Finance, a division of Capital On,     AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
4939030         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 09 2019 00:50:45        Capital One Bank,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
4945617         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 09 2019 00:51:12
                 Capital One Bank (USA), N.A.,    PO Box 71083,    Charlotte, NC 28272-1083
4939031         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 09 2019 00:51:11        Capitol One Bank,
                 PO Box 71083,   Charlotte, NC 28272-1083
4939037         E-mail/Text: bankruptcynotification@wecontrolpain.com Jan 09 2019 00:42:47
                 Electrostim Med Services, Inc.,    3504 Cragmont Dr Ste 100,    Tampa, FL 33619-8300
4947880         E-mail/PDF: resurgentbknotifications@resurgent.com Jan 09 2019 00:50:47
                 LVNV Funding, LLC its successors and assigns as,     assignee of Citibank, N.A.,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
4939043         E-mail/Text: bnc-quantum@quantum3group.com Jan 09 2019 00:42:34       MOMA Funding,    PO Box 788,
                 Kirkland, WA 98083-0788
4948677        +E-mail/Text: bankruptcydpt@mcmcg.com Jan 09 2019 00:42:37       Midland Funding, LLC,
                 Midland Credit Management, Inc.,    as agent for Midland Funding, LLC,     PO Box 2011,
                 Warren, MI 48090-2011
4939042         E-mail/Text: bankruptcydpt@mcmcg.com Jan 09 2019 00:42:37       Midland Funding, llc,
                 PO Box 2011,   Warren, MI 48090-2011
4939046         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 09 2019 00:51:00
                 Portfolio Recovery Associates,    PO Box 41067,    Norfolk, VA 23541-1067
4939282        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 09 2019 00:51:12
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
4955449        +E-mail/PDF: resurgentbknotifications@resurgent.com Jan 09 2019 00:50:47
                 PYOD, LLC its successors and assigns as assignee,     of Sears National Bank,
                 Resurgent Capital Services,    PO Box 19008,    Greenville, SC 29602-9008
4940457         E-mail/Text: bnc-quantum@quantum3group.com Jan 09 2019 00:42:35
                 Quantum3 Group LLC as agent for MOMA Funding LLC,     PO Box 788,   Kirkland, WA 98083-0788
4939050         E-mail/PDF: resurgentbknotifications@resurgent.com Jan 09 2019 00:51:01
                 Resurgent Capital Services,    PO Box 19008,    Greenville, SC 29602-9008
           5:18-bk-71902 Doc#: 51 Filed: 01/10/19 Entered: 01/10/19 23:47:53 Page 2 of 3



District/off: 0861-5                  User: tanya                        Page 2 of 2                          Date Rcvd: Jan 08, 2019
                                      Form ID: ncont341                  Total Noticed: 45


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
4939054         E-mail/PDF: gecsedi@recoverycorp.com Jan 09 2019 00:50:46     Synchrony Bank,   PO Box 960013,
                 Orlando, FL 32896-0013
                                                                                            TOTAL: 18

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4954904*         ++PORTFOLIO RECOVERY ASSOCIATES LLC,   PO BOX 41067,   NORFOLK VA 23541-1067
                  (address filed with court: PORTFOLIO RECOVERY ASSOCIATES, LLC,    POB 41067,
                    Norfolk, VA 23541)
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2019 at the address(es) listed below:
              Bianca Rucker    ruckerlaw@outlook.com,
               jruckerlaw@outlook.com;pbruckerlaw@outlook.com;gjruckerlaw@outlook.com;AR37@ecfcbis.com
              James Michael McPherson   on behalf of Creditor   Cornerstone Home Lending, Inc
               jmcpherson@alaw.net, bkar@alaw.net;anhasalaw@infoex.com
              Theresa L. Pockrus   on behalf of Joint Debtor Kyra Anne Buschlen theresa@nixonlaw.com,
               kelly@nixonlaw.com;G24796@notify.cincompass.com;amy@nixonlaw.com
              Theresa L. Pockrus   on behalf of Debtor Jason Michael Buschlen theresa@nixonlaw.com,
               kelly@nixonlaw.com;G24796@notify.cincompass.com;amy@nixonlaw.com
              U.S. Trustee (ust)   USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;Cecilia.A.Boyle@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdo
               j.gov
                                                                                            TOTAL: 5
     5:18-bk-71902 Doc#: 51 Filed: 01/10/19 Entered: 01/10/19 23:47:53 Page 3 of 3
Form ncont341
                                UNITED STATES BANKRUPTCY COURT
                                         Western District of Arkansas


In Re:      Jason Michael Buschlen and Kyra Anne Buschlen
            Debtor
                                                                           Case No.: 5:18−bk−71902
                                                                           Chapter: 7
                                                                           Judge: Ben T Barry
                                                                           Trustee: Bianca Rucker


                           NOTICE OF CONTINUED MEETING OF CREDITORS

NOTICE IS HEREBY GIVEN that the 341(a) Meeting of Creditors is set to 2/4/19, 09:00 AM at the following
location:
U.S. Bankruptcy Courtroom (Room 416), 35 E. Mountain Street, 4th Floor, Room 416, Fayetteville, AR 72701
DEBTOR(S) FAILURE TO APPEAR AT THE TIME AND PLACE SET MAY RESULT IN DISMISSAL OF THE
CASE, WITHOUT FURTHER NOTICE OR HEARING BY THE COURT.


Dated: 1/8/19
                                                     Jean Rolfs, Clerk
